Case 1:16-cV-O7586-A.]N-BCI\/| Document 103 Filed 02/15/19 Page 1 of 1
Case 1:16~cv~07586~AJN-BC|\/| Document 102 Filed 02/12/19 Page 1 of 1

soo ER§E =
l

§§

oN. AL\ o.rU NATHAN
EN\TEDSO TES¥D\$TR\GT _Juooa

 

~ F@bruary;.l?,£w
vIA ECFl j ` §
Hon. Judge Alison J. Nathan §
United St§ttes District Court

 

 

Plaintiffs request to redact portions of Dkt.
Nos. 94-l and 99-2 is hereby granted under
Rule 4.A. of the undersigned's Individual
Practices. The Court Will file unredacted
copies of Dkt. Nos. 94-l and 99-2 under
seal. The docketing clerk is respectfully
requested to replace Dkt. No. 94-1 With
Dkt. No. 102-l and Dkt. No. 99~2 With Dkt.

 

Southern District of New York 5 § IS\I(O) (§;§;RED
40 Foley §quare, Rm. 2102 FEB 1 5 2019 ‘
NeW Yorl:§ New York 10007 ii
~ ”~ ~»~ _ w R Gjeen v Humana at Home Inc et al.

CivilCaseNo.:16-cv 7586

Dear Judge Nathan:

We respectively represent Plaintiff Molly Green (“Plaintiff’) on behalf of herself
and other similarly situated plaintiffs and Defendant Humana At Horne, Inc. d/b/a Seniorbridge
Family Companies, Inc. (“Defendant”) in the above~referenced employment matter We Write
jointly to respectfully request that, in order to ensure confidentiality of medical information, the
Court “so order” this letter directing the docketing clerk to remove docket entries, Dkt. No. 94-1
and Dkt. No. 99~2 and replace them With Exhibits A and B hereto.

By Way of background, the parties recently completed briefing on Plaintiff’ s motion
for Class Certification pursuant to F.R.C.P. 23. Both parties attached as exhibits excerpts from the
deposition of PlaintiffMolly Green. These exhibits may contain information covered by Rule 4(a)
of this Court’s Individual Practice Rules, and therefore, the parties, out of an abundance of caution,

seek to replace those exhibits With the attached.

We thank the Court for its attention to and consideration of this request

Respectfully submitted,

JOSEPH & NORINSBERG JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFF ATTORNEYS FOR DEFENDANT
225 Broadway, Ste. 2700 58 South Service Rd., Ste. 250
New York, New York 10007 Melville, New York 11747

(212) 227-5700 (631) 247-0404

By: s/ By: s/

 

CHAYA M. GOURARIE, ESQ.
Dated: 2/12/19 Dated:

Encl. (Exs. A & B)

 

NOEL P. TRIPP, ESQ.

2/l2/l9

 

 

 

